Citation Nr: 0429018	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-06 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for nephritis.

2.  Entitlement to service connection for hypertension and a 
heart disorder, including claimed as secondary to exposure to 
asbestos.

3.  Entitlement to service connection for sleep apnea, 
including claimed as secondary to asbestos exposure or as 
secondary to a service-connected disability.

4.  Entitlement to service connection for asbestosis and 
breathing problems as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from October 1952 to October 
1956.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which denied 
claims of entitlement to service connection for nephritis, 
hypertension, a heart disorder, sleep apnea, asbestosis and 
breathing problems claimed as a result of asbestos exposure.  
The Board Remanded the claims in November 2001.  The claims 
return to the Board following additional development.

The claim for service connection for asbestosis and breathing 
problems as a result of asbestos exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all identified evidence relevant to the 
claims has been obtained.

2.  The preponderance of the probative medical evidence 
establishes that the nephritis diagnosed in service has 
resolved without any residual disorder or disability.

3.  The preponderance of the probative evidence of record 
establishes that the veteran's hypertension and current 
cardiovascular disorders are not etiologically related to his 
active military service or exposure to asbestos incurred in 
service.

4.  The preponderance of the probative medical evidence 
establishes that the veteran's sleep apnea is unrelated to 
exposure to asbestos or asbestosis, if present.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
nephritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2003).

2.  The criteria for entitlement to service connection for 
hypertension and cardiovascular disorders have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

3.  The criteria for entitlement to service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for nephritis, for hypertension and a heart 
disorder, including claimed as secondary to exposure to 
asbestos, and for sleep apnea.  These contentions are 
addressed below.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claims in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to the claims addressed in 
this decision is addressed below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this claim, which extends since 1999, 
the veteran has been notified many times of the criteria 
needed to substantiate each of the claims at issue.  Because 
the items of correspondence are so numerous, the Board will 
recount only the communications the veteran has received 
beginning with the Board's November 2001 Remand.  The Board 
notes that its November 2001 Remand advised the veteran of 
the enactment of the VCAA, and of evidence required to 
substantiate the claims, and detailed the veteran's 
responsibilities in the development of evidence and what VA 
would do to develop the evidence.

The Board's Remand was followed by issuance of a letter in 
January 2003 by the RO.  That multi-page letter advised the 
veteran of the enactment of the VCAA, and of the evidence 
required to substantiate claims generally.  The veteran was 
provided with a Supplemental Statement of the Case (SSOC) in 
March 2004.  That SSOC included the complete text of 38 
C.F.R. § 3.159, the regulation governing development of 
claims, as revised to incorporate and implement the 
provisions of the VCAA.  The SSOC highlighted the governing 
provision advising the veteran of the length of time in which 
he could submit additional evidence.  

The veteran was afforded additional VA examination in March 
2003.  Voluminous current VA clinical records have been 
obtained.  The veteran has not identified any additional 
private or VA clinical records which have not already been 
associated with the claims file.  

Although a year has not yet elapsed since the RO last advised 
the claimant of the complete text of 38 C.F.R. § 3.159, in 
March 2004, the Board may complete appellate review of this 
claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the pendency of this claim, and the 
RO has obtained all available evidence identified by the 
veteran.

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the veteran was advised of VA's duties to 
assist him, and of other provisions of the VCAA generally, in 
the Board's November 2001 Remand and in a letter and 
supplemental statement of the case issued since that Remand.  
While all of the notifications regarding the VCAA have, of 
course, been issued to the veteran after the initial AOJ 
adjudications in this case, since the veteran filed the 
claims at issue prior to enactment of the VCAA, nevertheless, 
the veteran has been advised of the provisions of the VCAA, 
including the complete text of 38 C.F.R. § 3.159, and of all 
applicable regulations, including revisions of regulations 
occurring during the pendency of the appeal.

The notices provided to the veteran clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim.  The 
notifications to the veteran have clearly advised him that he 
could identify or submit any relevant evidence, and notified 
him what evidence VA would attempt to obtain or had obtained 
on his behalf, what evidence he would have to obtain, and 
what his responsibilities in developing his claim was.  

Here, the Board finds that the timing of the VCAA notice, as 
well as the content of the VCAA notice, complied with the 
requirements of the VCAA to the maximum extent possible, 
considering that the veteran's claim, as noted above, was 
submitted prior to enactment of the VCAA.  If there was any 
defect with respect to the timing or content of the VCAA 
notices, that defect was harmless error.  The content as well 
as the timing of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, in 
March 2004.  The Board finds that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims for 
service connection at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Applicable law and regulations

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  The basic elements of a service 
connection claim may be demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service incurrence may be presumed if the disease is defined 
by statute or regulation as chronic and is manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309. Cardiovascular-renal 
disease, including hypertension, will be presumed to have 
been incurred in service if manifest to a degree of 10 
percent within one year of discharge from a period of wartime 
service.  Cardiovascular-renal disease applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  38 
C.F.R. § 3.303(a).  Thus, for example, service connection may 
be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

Factual background

The veteran's service medical records reflect that nephritis 
was diagnosed during his service following complaints of 
hematuria in November 1952.  The veteran was not treated 
again for nephritis during his service.  The service medical 
records reflect that the veteran's blood pressure was 132/88 
when he was examined for enlistment in September 1952 and was 
128/78 when he was examiner for separation in October 1956.  
On separation examination, the veteran's urine was negative 
for albumin or sugar.  The October 1956 service separation 
examination described the veteran's urinary and 
cardiovascular systems as normal.

Post-service clinical records establish that the veteran was 
treated for a "heart attack" in 1979 and underwent coronary 
artery bypass grafts in the early 1990s.  He was treated for 
an acute myocardial infarction in May 1996.  In addition, he 
has been diagnosed as having numerous medical disorders, 
including diabetes mellitus, chronic obstructive pulmonary 
disease, ventricular tachycardia, and gastroesophageal reflux 
disease, among other diagnoses.  The summary of an October 
1994 VA hospitalization reflects that sleep apnea was 
suspected; the summary of a March 1995 VA hospitalization 
reflects that disruptive sleep apnea was confirmed.  Although 
the veteran has numerous medical problems, the post-service 
clinical records are devoid of evidence of treatment of 
nephritis.

On VA examination conducted in March 2003, the examiner 
concluded that the veteran was status post glomerular 
nephritis, resolved, asymptomatic.  The examiner did not 
assign a diagnosis of any genitourinary disorder.  The 
examiner noted that the veteran had sleep apnea.  The 
examiner provided an opinion that the veteran's sleep apnea 
was not related to COPD or to any exposure to asbestos, but 
was more likely related to the veteran's weight.  The 
examiner further opined that the veteran's cardiovascular 
disease was due to atherosclerosis and was unrelated to any 
exposure to asbestos.  

Analysis

Although there is some evidence favorable to the veteran's 
claim, that evidence is primarily the veteran's own 
statements.  The probative clinical evidence of record, the 
March 2003 VA examination, provides a clinical opinion that 
the veteran does not currently have nephritis or any residual 
of nephritis.  The evidence of record also establishes that 
the veteran was not treated for nephritis within one year 
following his service separation, and establishes that there 
was no medical evidence of or diagnosis of cardiovascular 
disease or hypertension within one year following service 
separation.  Thus, service connection for nephritis or for a 
cardiovascular disease, to include hypertension, cannot be 
granted on a presumptive basis, under 38 U.S.C.A. § 1101 or 
38 C.F.R. § 3.309.  In the absence of a current diagnosis of 
nephritis, or of some residual disorder or disability due to 
the nephritis diagnosed in service, service connection for 
nephritis is not authorized.  Rabideau, supra.  

The probative clinical opinion is adverse to the veteran's 
contention that his current sleep apnea is due to exposure to 
asbestos, and further indicates that the veteran's COPD, even 
if due to exposure to asbestos, would not be the cause of 
sleep apnea.  

The Board notes that the veteran's claim for service 
connection for COPD as due to exposure to asbestos has not 
been resolved, and is addressed in the REMAND appended to 
this decision.  However, the examiner concluded that, even if 
it is determined that the veteran's COPD is etiologically 
related to asbestos exposure, sleep apnea could not be 
etiologically related to COPD.  Thus, there is no possibility 
that the veteran's sleep apnea is due to asbestos-related 
COPD, if present.  Resolution of the veteran's claim of 
entitlement to service connection for COPD as secondary to 
asbestos is therefore unrelated to the claim for service 
connection for sleep apnea.  The claim for service connection 
for sleep apnea must be denied.  

The clinical opinion is also adverse to the veteran's 
contention that hypertension or any current cardiovascular 
disorder might be related to exposure to asbestos in service.  
The Board finds this opinion particularly persuasive because 
the examiner discussed the veteran's past history, including 
the related history of exposure to asbestos.

The medical evidence establishes that the veteran did not 
have chronic nephritis, a cardiovascular disorder or 
hypertension, or sleep apnea in service.  The post-service 
medical evidence, as noted above, establishes that there was 
no medical treatment or diagnosis of nephritis, 
cardiovascular disease, or hypertension, within the first 
year following the veteran's service discharge, and no 
presumption of service connection is applicable.  38 C.F.R. 
§ 3.309.  The post-service clinical records are devoid of 
evidence of treatment of nephritis or of treatment of 
cardiovascular disorders or sleep apnea until many years 
after the veteran's service discharge.  Therefore, the 
veteran's claims for service connection for these disorders 
may be granted only if there is medical opinion linking a 
claimed disorder to the veteran's service.  

As noted above in the discussion of the law and regulations 
governing determinations of service connection, when a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth, supra, 13 Vet. App. at 
120.  

The Board finds the veteran's statements as to his belief 
regarding the etiology of the disorders for which he is 
seeking service of little persuasive value.  The veteran's 
statements, when balanced against the probative medical 
evidence, do not place the evidence as to any issue addressed 
in this decision in equipoise.  Rather, the preponderance of 
the persuasive evidence is against the veteran's claims.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt cannot be 
applied to warrant a more favorable result.  The veteran's 
claims of entitlement to service connection for nephritis, 
hypertension or cardiovascular disease, and for sleep apnea, 
must be denied.


ORDER

The appeal for service connection for nephritis is denied.

The appeal for service connection for hypertension or a 
current cardiovascular disorder is denied.

The appeal for service connection for sleep apnea is denied.


REMAND

The veteran's representative contends that the Board's 
direction in its November 2001 Remand that medical opinion be 
obtained as to whether the veteran has a current respiratory 
disability due to exposure to asbestos has not been 
accomplished.  The Board agrees.  The examiner noted, in the 
March 2003 VA examination, that a CT (computed tomography) 
scan was being conducted to determine whether asbestosis 
could be corroborated.  The CT scan disclosed no enlarged 
lymph nodes, nor calcification of the pleura, and no 
parenchmyal masses, and was interpreted as "essentially 
negative."  However, the examiner did not provide an 
addendum following the CT scan, and there is no specific 
opinion of record which incorporates those results.  Further 
factual development is required to obtain a more specific 
opinion.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether actions required 
under the VCAA and current case law interpreting the VCAA 
have been complied with.  See Disabled American Veterans, et. 
al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran of the laws and 
regulations governing his claim, what 
information and evidence is required to 
substantiate his claim, including an 
explanation of the requirements of 
medical opinion as to etiology and as to 
diagnosis in claims for service 
connection.

Notify the veteran of the provisions of 
38 C.F.R. § 3.655, and the consequences 
of failure to report for VA examination.  

Advise the veteran as to which portion of 
the information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify any 
records of any sort that might 
substantiate any claim.  The veteran 
should be advised of alternative types of 
evidence he may submit to substantiate a 
claim.

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claim, and 
of the provisions of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The examiner who conducted the March 
2003 VA examination, if available, or 
other examiner with appropriate 
expertise, should be asked to provide an 
opinion, based on all evidence of record, 
including a March 2003 CT examination of 
the thorax, as to whether it is at least 
as likely as not that the veteran has 
asbestosis or a pulmonary disorder due to 
asbestos exposure during service.  

The claims file must be made available to 
the examiner in connection with the 
review or examination and pertinent 
documents therein reviewed.  Any testing 
or additional examination deemed 
necessary should be conducted.  

The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

After all necessary development described 
above has been conducted, each issue for 
which an appeal has been perfected should 
be readjudicated.  

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



